NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              OCT 05 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JOHN MITCHELL, AKA Johnmalalieu                  No. 09-55935
Mitchell,
                                                 D.C. No. 2:05-cv-06782-PA-OP
              Petitioner - Appellant,

  v.                                             MEMORANDUM*

MATTHEW MARTEL, Acting Warden of
Mule Creek State Prison; ATTORNEY
GENERAL,

              Respondents - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                      Argued and Submitted August 29, 2011
                              Pasadena, California

Before: SCHROEDER and GOULD, Circuit Judges, and SEEBORG, District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. Rule 36-3.
       **
            The Honorable Richard Seeborg, District Judge for the U.S. District
Court for Northern California, San Francisco, sitting by designation.
      California state prisoner John Mitchell appeals the district court’s denial of

his 28 U.S.C. § 2254 habeas corpus petition challenging his jury conviction of

robbery and of firearm possession by a felon. We review the district court’s

decision to deny Mitchell’s petition for a writ of habeas corpus de novo. Lambert

v. Blodgett, 393 F.3d 943, 964 (9th Cir. 2004).

      Mitchell argues that he is entitled to habeas relief on the ground that he was

denied his Sixth Amendment right to a fair trial as a result of jury misconduct, and

specifically contends that jurors considered extrinsic evidence, an issue we

certified, as well as making other complaints about alleged juror coercion, which

were not certified. The state trial court held a hearing to determine if there was any

merit to Mitchell’s claims. After a searching inquiry, the trial court made a factual

finding that there was no credible evidence of any juror misconduct, and the

California Court of Appeal affirmed. In reaching its decision after hearing, the

state trial court explicitly contrasted the views of three jurors who had complained

with the views expressed by other jurors whose statements did not indicate that

coercive actions or discussion of extrinsic evidence occurred, and the state court

made a credibility determination adverse to Mitchell’s position. We also note that

even the three jurors who complained of misconduct, who the state court explicitly

characterized as not credible, gave no indication of misconduct when they were

polled in open court about their verdict.
      A state court’s findings of fact are binding on federal habeas review unless

the proceeding resulted in a conclusion that is “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States or resulted in a decision that was based on an

unreasonable determination of the facts in light of the evidence presented in the

State court proceeding.” 28 U.S.C. § 2254(d). A reviewing federal court must

presume that the factual findings of the state trial and appellate courts are correct.

28 U.S.C. § 2254(e)(1). “A federal court may not second-guess a state court’s fact-

finding process unless, after review of the state-court record, it determines that the

state court was not merely wrong, but actually unreasonable,” Taylor v. Maddox,

366 F.3d 992, 999 (9th Cir. 2004).

      Here, the state court’s findings of fact are amply supported by the record.

Mitchell has not shown that his claim of juror misconduct, adjudicated by the state

court on the merits, resulted in a decision that was contrary to, or an unreasonable

application of, controlling law as determined by the United States Supreme Court.

Nor has he shown that the state court decisions rejecting his claims of juror

misconduct after hearing presented an unreasonable determination of the facts

based on the evidence presented to the state trial court in its hearing.
      Finally, we decline to consider the issues not included in the certificate of

appealability because in our view none of the uncertified issues present questions

on which reasonable jurists would differ.

      AFFIRMED.